Citation Nr: 0734016	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-12 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for 
spondylolysis and scoliosis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 until December 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  In an unappealed November 2000 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for spondylolysis and scoliosis of the lumbar 
spine.

2.  The evidence added to the record since November 2000, 
when viewed by itself or in the context of the entire record, 
is cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim for 
spondylolysis and scoliosis of the lumbar spine.



CONCLUSIONS OF LAW

1.  The November 2000 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for spondylolysis and scoliosis of the lumbar 
spine is final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 
2006).

2.  The evidence received subsequent to the November 2000 
rating decision is not new and material therefore, the 
veteran's claim for service connection for spondylolysis and 
scoliosis of the lumbar spine is not reopened.  38 U.S.C.A. 
§5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2002 and November 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the law pertaining to disability evaluations, 
nor did it apprise the veteran as to the law pertaining to 
effective dates.  However, such information was provided in a 
subsequent March 2006 communication.  

As this case involves the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for spondylolysis, scoliosis, and 
lumbar spine, the Board calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  In 
the present case, the notice letters previously discussed 
satisfied the requirements under Kent.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including testimony and 
submission of statements and arguments presented by the 
representative organization at a hearing before the Decision 
Review Officer (DRO).   For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the record.  The claims file also contains 
the veteran's own statements in support of his claim, to 
include testimony provided at an April 2004 hearing before 
the DRO.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
spondylolysis and scoliosis of the lumbar spine.  The Board 
observes that a rating decision issued in August 1968 
initially denied service connection.  The veteran did not 
appeal that decision and it became final.  See 38 C.F.R. 
§ 7105.  The veteran requested on several occasions that his 
claim be reopened, and such requests were denied.  The last 
final denial of a request to reopen the claim of service 
connection for spondylolysis and scoliosis of the lumbar 
spine was a November 2000 rating decision.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the previously denied claim.  The RO 
denied the veteran's claim to reopen his claim based on a 
lack of new and material evidence in a January 2003 rating 
action that is the basis for the present appeal.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran's claim to reopen was filed in April 2002, after 
this date, the new version of the law is applicable in this 
case.  Under the revised regulation, "new" evidence is 
defined as evidence not previously submitted to agency 
decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet App. 239, 244 (1993).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

The evidence of record at the time of the November 2000 
rating action denying the veteran's request to reopen his 
service connection claim for spondylolysis and scoliosis of 
the lumbar spine included his service medical records.  His 
service medical records included an October 1967 medical 
board report providing a diagnosis of spondylolysis or the 
pars interarticularis of the fifth lumbar vertebra (L5) and 
early degenerative disc disease.  That medical report 
reflects that the veteran's back condition existed prior to 
service and was not permanently aggravated by service.     

The evidence of record as of November 2000 also included 
private post service treatment and a VA examination and 
treatment reports.  In an April 1974 statement, a private 
physician diagnosed the veteran with intervertebral disc 
syndrome of the L5-S1verterbrae with nerve root impingement 
and radiculitis into the right leg.  Additionally, x-rays 
taken in conjunction with a July 1968 VA examination report 
noted that the veteran had minimal scoliosis with convexity 
to the left and that there was no evidence of 
spondylolisthesis.  More recently, a VA examination in July 
1996 diagnosed the veteran with chronic low back pain 
secondary to degenerative join disease of the spine.  VA 
treatment reports from April 1996 to October 2000 reflected 
current treatment for low back pain, including CT scan 
results in October 1997 and electrical findings from an 
Electromyograph in August 1999.       

The evidence of record at the time of the last final denial, 
November 2000, reflected a current diagnosis of spondylolysis 
and scoliosis of the lumbar spine, as well as treatment for 
low back pain.  However, this evidence was found to be 
duplicative of the evidence previously considered at the time 
of the initial denial in 1968 and subsequent requests to 
reopen the veteran's service connection claim and it was 
determined via the November 2000 rating decision that new and 
material evidence sufficient to reopen the claim had not been 
received.  

Evidence added to the record since the time of the last final 
denial in November 2000 includes VA treatment records from 
October 2001 to February 2002, February 2004 to August 2004, 
and from February 2006 to January 2007.  Collectively, these 
records indicate that the veteran suffers from low back pain 
and he is attending kinesiotherapy to assist with this 
disability.  This evidence was not previously before agency 
decisionmakers.  However, these VA treatment records detail 
the veteran's continued complaints and treatment for low back 
pain, a fact known in August 1968 and November 2000, and are 
not material since they do not address the aggravation of 
spondylolysis and scoliosis of the lumbar spine in service.

Additionally, testimony provided at a personal hearing in 
April 2004 before the DRO was also added to the record.  At 
that hearing, the veteran testified that his back began to 
hurt during active duty after he lifted a tail hook on an F-4 
Phantom.  The veteran stated that he was placed on bed rest 
and physical therapy as a result of this incident.  The 
veteran also testified that after discharge his back hurt 
periodically.  This evidence was also not previously before 
agency decisionmakers.  However, the veteran's testimony 
provides details regarding his injury in service and his 
current back pain and treatment without addressing the 
aggravation of spondylolysis and scoliosis of the lumbar 
spine while in service.  Therefore, this evidence is neither 
new nor material.

The veteran also added copies of his service medical records 
to the claims file since the time of the November 2000 rating 
decision.  This evidence was previously before agency 
decisionmakers.   The veteran's service medical records were 
previously considered in their entirety in the August 1968 
rating decision and subsequent decisions, including the 
November 2000 rating decision.  Thus, copies of the veteran's 
service medical records are not new or material and are 
cumulative and redundant of the evidence before the RO at the 
time of the last final November 2000 rating decision.   

After a review of all the evidence of record, the Board finds 
that the evidence of in-service back injury, complaints and 
treatment for recurrent back pain, and a diagnosis of 
spondylolysis and scoliosis of the lumbar spine were already 
of record at the time of the November 2000 rating decision.  

The submissions added to the record subsequent to the 
November 2000 rating decision, when considered with the 
record as a whole, do not relate to the unestablished fact 
that spondylolysis and scoliosis of the lumbar spine was 
aggravated by service.  As such, they are not new and 
material as contemplated under 38 C.F.R. § 3.156(a).    

In conclusion, the claims file does not contain new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for spondylolysis and scoliosis of the 
lumbar spine.


ORDER

New and material evidence has not been received, and the 
claim to reopen service connection for spondylolysis and 
scoliosis of the lumbar spine is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


